DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  In addition, acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d).  The certified copy has been filed in parent Application No. 16/326,511, filed on February 19, 2019.

Oath/Declaration
Oath/Declaration as filed on February 19, 2019 is noted by the Examiner.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Jong H. Park (Reg# 60,953) on July 26, 2021.
The application has been amended as follows: 
Claim 9 is amended to read:
1:2.

Claim 10 is amended to read:
The film touch sensor according to claim 1, wherein a weight ratio of the chain polymer to the cross-linking agent in the curable resin composition is 1:0.5 to [[2]]1:2.

REASONS FOR ALLOWANCE
Claims 1-14, and 18-23 are allowed.
The following is an examiner’s statement of reasons for allowance:
In particular, the prior art reference of record does not expressly teach the combination of all claim 1 element limitations as amended, or the combination of all claim 21 element limitations as amended.  Specifically, in regard to claims 1 and 21 the prior art of record at least does not expressly teach the concept of an electrode pattern layer which is formed on the separation layer, and includes a sensing electrode and a pad electrode formed on one end of the sensing electrode; and an insulation layer formed on a top of the electrode pattern layer so as to cover a part or all of the electrode pattern layer, wherein the separation layer comprises a chain polymer including a side chain having an alcoholic secondary or tertiary hydroxyl group, and a cross-linking agent; and the side chain is made of a curable resin composition which has 3 to 30 carbon atoms, includes at least one saturated or unsaturated hydrocarbon group, or further includes at least one aromatic group, and has a bond selected from a group consisting of -COO-, -0-, and -CO- connecting the carbon atoms with each other.  Therefore, independent claims 1 and 21 contain allowable subject matter, and are allowable over the prior art of record.  In addition, .  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure and includes the following:
Bekku et al., U.S. Patent Application Publication 2016/0209551 A1 (hereinafter Bekku)
teaches a glass laminate, which is used for a liquid crystal display device, obtained by laminating film on glass wherein the film is an anti-fogging film.












Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDUL-SAMAD A ADEDIRAN whose telephone number is (571)272-3128.  The examiner can normally be reached on Monday through Thursday, 8:00 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on 571-272-7764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ABDUL-SAMAD A ADEDIRAN/Primary Examiner, Art Unit 2621